Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: ACE Aviation reports third quarter net income of $224 million << THIRD QUARTER OVERVIEW - EBITDAR(1) of $553 million. - Operating income of $340 million. - Net income of $224 million. - Strong performance by Air Canada with EBITDAR of $561 million, $124 million up over third quarter 2006 (excluding special charge). - ACTS sale transaction completed on October 16, 2007 with net cash proceeds to ACE on closing of $723 million. - Secondary offerings of Aeroplan and Jazz completed on October 22, 2007 for cash proceeds of $726 million - ACE cash of $1.85 billion on October 22, 2007. >> MONTREAL, Nov. 9 /CNW Telbec/ - ACE Aviation Holdings Inc. (ACE) today reported EBITDAR of $553 million and operating income of $340 million for the third quarter of 2007. ACE ceased to consolidate the results and financial position of Aeroplan and Jazz with effect from March 14, 2007 and May 24, 2007 respectively, and is accounting for its investments under the equity method. As a result, ACE's results for the third quarter of 2007 are not directly comparable to the results for the 2006 quarter. Net income of $224 million was recorded for the third quarter of 2007.
